Order, Supreme Court, Bronx County (Alan Saks, J.), entered on or about January 30, 1995, which denied defendants’ motion for a change of venue from Bronx County to Westchester County, unanimously affirmed, without costs. Order, same court and Justice, entered on or about October 12, 1995, which, insofar as appealable, granted that branch of defendants’ motion as sought leave to serve an amended answer but denied that branch as sought summary judgment in favor of defendant Food Emporium, unanimously affirmed, without costs.
Plaintiff properly placed venue in Bronx County based on defendant Food Emporium’s certificate of incorporation designating that county as its principal place of business (Conway v *322Gateway Assocs., 166 AD2d 388). Insofar as the change was sought pursuant to CPLR 510 (3), defendants utterly failed to supply any of the necessary information concerning the witnesses they intended to call (Moye v H.L. Green, Inc., 159 AD2d 242). Summary judgment in favor of defendant Food Emporium was properly denied because the certificate of incorporation and the tax return allegedly showing the inactive status of that corporation presented an unresolvable conflict in the evidence. Concur—Sullivan, J. P., Milonas, Ellerin, Nardelli and Williams, JJ.